*282Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marlon Jermaine Dickerson appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we deny the motions for appointment of counsel and for preparation of a transcript at government expense and affirm for the reasons stated by the district court. United States v. Dickerson, No. 3:09-cr-00501-JFA-17, 2012 WL 3877699 (D.S.C. Sept. 6, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.